CaSe:lQ-lOS??-EEB DOC#225 FiledZOZ/OS/J_Q Entered202/08/1916258244 Pagel Oi2

Fi|l in this information to identify your case:

    

Check one box only as directed in this form and in Forrn

 

- . 122 - :
inEbtor1 _Rlch_a_r_d Jo_i_i_r_i_Ocas_!o _____ __ _ _ _ A iSUDlJ
g:¢t,:,:: iz{j.ing, - - - - - - - - - _ . 1. There is no presumption of abuse
EUnited Siaies Baniqupt¢;y gunn forma Dismct ofcolorado _ § L_.i 2_ The calculation to determine ita presumption ofabuse '
` ' "" ' """" ""' " ' ' ' '-' , l applies wl|l be made under Chapter 7 Means Test
1 Case number ' ' Caicuiaticn (Ofnciai Form 122A-2).
eillknewni " "' "' " '

i:i 3. The iv‘ieans Test does not apply now because cf
l _ __ _ q_ua_|it'led _rl_'lil_it_ary s_e_r\._lice bull could _apply iat_er_._ _ __.

i:i Checi< if this is an amended ii|ing

Officiai Form 122A - 1
Chapter 7 Statement of ¥our Current Monthly income lens

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. ll more space is needed.
attach a separate sheet to this forrn. include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number {if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Fresumption off-loose Urrder§ 707(!:){2} iOf¢icial Form 122A-1Supp} with this form.

Part 1: Calculate Your Current Monthly income

1. What is your marital and filing status? Check one only,
Ei Nor marriedd Flll our column A, lines 2_11.
i:i Married and your spouse is filing with you. Fi|l out both Columns A and B, lines 2-11.

l Married and your spouse is NOT filing with you. You and your spouse are:

- Living in the same household and are not legally separated. Fiii out both Coiumns A and B, lines 2-11.

i:i Living separately or are legally separated. Fiii out Column A‘ lines 2-11; do notl`lii out Column B. By checking this box, you declare under §
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are '
living apart for reasons thatdo not include evading the li.-‘leans Test requirements ii U.S.C § 707{b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. ‘l1 U.S_C. §

iiii(itlA}. Fcr example if you are ming on September 15. the B-month period would be March ‘i through August 31. if the amount of your monthly income varied during

the 6 months, add the income for all 6 months and divide the total by 5. Fiii in the result Do not include any income amount more than once. For example if both `
l spouses own the same rental properlyr put the income from that properly in one column only. if you have nothing to raped for any linel write 30 in the space

Coiumrl A Coiumn B
Debtcr 1 Debtor 2 or
non-filing spouse
' 2. Your gross wages, salary, tips, bonuses, overtime, and commissions ibefore all

payroll deductions)_ $ _ __ _ _ _0.00 $ __ _ 0.00
. 3. A|imcny and maintenance payments Do not include payments from a spouse if
! column s is lined rn. $ __ 0.0|_3_ s 0.00_

i 4. Ail amounts from any source which are regularly paid for household expenses

of you or your dependents, including child supportl include regular contributions

from an unmarried partner, members of your household your dependents parents,

and roommates. include regular contributions from a spouse only if Column B is not

tilted in_ Do not include payments you listed on line 3. $ __ _ _ _ o'oo_ 5 __0'00

i 5. Net income from operating a business, profession, or farm

Debtor 1
Gross receipts (before all deductions) $ __ __ 3,0§9:{!0
Ordinary and necessary operating expenses '$ __ ____________ o-ou_
. :;*f;§f;:'_lla'r“f;‘;:e f'°m a b“*"'"ess' 3 __ 3,000.00_ E:rr;y.> 5 _ __3,000.00 s _ 0.0__¢_:
' 6. Net income from rental and other real property
Debtor 1
l Gross receipts (befcre ali deductions) 5 o-oo
l Ordinary and necessary operating expenses '$ __ o-up_
Net monthly income from rental or other real property $ _ _Q'_{_m C°PY here'> 5 _ __ _ _ °-00 5 _ 0_-00
7. lnterest, dividends, and royalties $ __ _ _ P;o.c_' $ _ 0'00
Offlcial Form 122A-1 Chapter 7 Statement of Yol.lr Current Monthly income page ‘l

Sottware Copyrighl {c) 1996-2015 Best Case` LLC -www.bestcase.ccm Bast Case Bankruplc'y

CaSe:lQ-10377-EEB DOC#225

Debi€lr ‘|

FiledZOZ/OS/J_Q Entered:OZ/OS/J_Q 16258:44 PageZ Oi 2

RiFhard 11th Oca_S_io Case number {if known} _ ___ __ _____
Coiumn A Coiumn B
Debtor 1 Debtor 2 or
. non-filing spouse
_ 8. Unempioyment compensation $ _0.00 5 0.00
` Do not enter the amount if you contend that the amount received was a benth under
the Social Security Act. instead, list it here:
For you $ O.DD
For your spouse $ 0_[}0
§ 9. Pension or retirement income. Do not include any amount received that was a
benefit underthe Social Security Act. _ ojoo $ _ 0'00
10. income from all other sources not listed above. Specify the source and amount
Dc not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. if necessary, list other sources on a separate page and put the
total below.
_ __ _____ _ __ __ _ _ $ ___ _Q-_i_lll $__ __0-0_0
____ ____ __ __ ____ _ _ $ ____0¢9_0__ $ __ 0-09__
`l'otai amounts from separate pages if any. + $ l_J__€_illi_ $ ti__€_lii _
l 11. Calculate your total current monthly income. Add lines 2 through 10 for - _ n n __ ' n _ __:_- _
each column. Then add the total for Colurnn Ato the total for Cclumn B. $_ __3\009~_0(§"_ ;+ $ _ _ 0-0'_3 i°' $ 3»90_°-00

mem

ine Whether the Means Test App|ies to You

`l'otai currth monthly
income

l 12. Calculate your current monthly income for the year. Foilow these steps:

l 12a Copy your total current monthly income from lin

Multip|y by 12 ithe number of months in a year)

12b. The result is your annual income for this part of the form

eli Copy line 11 here=> _$ __

3,_0{_1_¢!_-00_ l
-- - l

_ X__12 _ _
izb_j$ 36,000.00_

13. Calculate the median family income that applies to you. Foiiow these steps:

Fiii in the state in which you iive.

Fill in the number ofpeop|e in your household

Fiii in the median family income for your state and size of household

d __ CO
5 ... ..._ ...
13_ ' 3 _1_1_°,633:99

To find a list ofapplicabie median income amounts. go oniine using the link specified in the separate instructions !_ '

for this fomi_ This list may also be available at the bankruptcy clerk's office.

§ 14. How do the lines compare?

14a, - Line 12b is less than cr equal to line 13,
Go to Part 3.
14b. E| Line 12b is more than line 13, On the to

l co lo Parl a ana fill out Form 122A_2.

Sign Below

On the top of page 1, check box 1, Tiiere is no presumption cf abuse

p of page i, check box 2, The presumption oi' abuse is determined by Form i22A-2.

try signWiii-e"re, l decisis under p_e`rla`lty`<?pe_rj`ury tha_t the informaiiorEn this statement and_i§n_y'atlachmenl_s_i_s_true and correct

X fsi Rich_ard Jo_hn Ocasio

Rioharcl John ocasio
Signature of Debtcr 1

Date i=ebruary 6, 2019

iiilivi icc iYYYY

if you checked line ida, do NOT fill out or tile Fcn'rl122A-2.

lfyou checked line 14b, fill out Form 122A-2 an

Oft`lciai Form 122A-1 Chapter 7
Soitware Copyright {c) 1996-2018 Best Case_ t_i_C -wv.w_beslcase.oorn

d tile it with this forrn.

Statement of ¥our Current Monthly income page 2

Eest Ca se Bankruplcy

